Citation Nr: 9927725	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.

2.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
June 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia, that denied the veteran's 
claim for an increased evaluation for his lower back 
disability.  The RO also denied service connection for 
degenerative arthritis of the knees and a total rating based 
on unemployability due to the veteran's service-connected 
disabilities. 

The veteran's claim for an increased evaluation for a lower 
back disability and a total disability rating based on 
individual unemployability will be discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Although the veteran has been diagnosed with degenerative 
arthritis of the knees, medical evidence etiologically 
linking this condition with the veteran's military service, 
any incidents therein, or another service-connected 
disability has not been presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
degenerative arthritis of the knees is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that the veteran now suffers from 
degenerative arthritis of the knees. However, service 
connection may only be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  It may 
also be granted if it is shown that a service-connected 
disability has caused or has resulted in another condition or 
disability.  38 C.F.R. § 3.310 (1998).  However, before a 
determination is made concerning service connection, the 
claim must be reviewed in order to discover whether it is 
well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for degenerative 
arthritis of the knees.

As noted, the Board recognizes the fact that the veteran now 
has degenerative arthritis of the knees.  However, the Board 
would also point out that during the veteran's twenty-one 
years of active duty, he was never diagnosed as having such a 
condition.  Moreover, he did not receive a diagnosis from a 
VA doctor concerning his degenerative arthritis until April 
1997 - twenty-three years after his retirement from the 
service.

With respect to the diagnosis given in April 1997, the VA 
examiner was specifically queried as to whether the veteran's 
arthritis of the knees was secondary to his low back sprain 
with arthritis.  The examiner, without hesitation, stated the 
following:

	. . . The answer is that the 
arthritis of his knees is not secondary 
to his back condition, that is it not 
related to his back condition.  There is 
no medical justification that 
degenerative arthritis of the back causes 
degenerative arthritis of the knees.

Joints Exam, April 10, 1997 (emphasis added).  

A review of the claims folder indicates that medical records 
etiologically linking the veteran's knee condition with his 
service-connected back condition have not been presented.  
Thus, the only evidence in support of the veteran's claim are 
those contentions that he has made.

The claims folder contains post-service medical records that 
indicate that the veteran complained of lower back pain but 
that a specific diagnosis of a lower back condition was not 
given. The Board notes that the medical records did not 
etiologically link the lower back pain with the veteran's 
military service or any incidents therein. Thus, there are 
only the veteran's contentions that his back condition is the 
result of his military service.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The only evidence to 
support his claim that his arthritis of the knees is related 
to his service-connected back disability is the assertions 
made by the veteran himself.  None of the medical evidence 
supports the veteran's contentions.  Given the lack of 
clinical evidence that etiologically links the veteran's 
degenerative arthritis condition of the knees with his other 
disabilities, or, for that matter, his military service, it 
is the decision of the Board that the veteran has not 
presented a well-grounded claim.  Mere contentions of the 
veteran, no matter how well-meaning or sincere, without 
supporting evidence, do not constitute a well-grounded claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993) Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)  (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim fails and 
service connection for degenerative arthritis of the knees is 
denied. 


ORDER

Entitlement to service connection for degenerative arthritis 
of the knees is denied.


REMAND

The veteran is service-connected for low back strain with 
muscle spasms and degenerative changes.  He is nonservice-
connected for spondylolisthesis at the L5-S1 level.  The 
veteran has requested an increased evaluation for his 
service-connected lower back condition and a total rating 
based on individual unemployability due to his service-
connected disabilities.  He contends that his back condition 
is more disabling than currently rated and that it prevents 
him from obtaining and maintaining gainful employment.  The 
RO has denied his petition for benefits and he has appealed 
to the Board for review.

After reading the claims folder the Board believes that 
additional processing of this claim must be accomplished by 
the RO before the Board makes a determination on the two 
issues before it.  First, the veteran has stated that he was 
medically retired from his last position and that the cause 
of his medical retirement was his back condition.  The 
veteran has two back conditions - one that is service-
connected (low back strain) and one that is not 
(spondylolisthesis), and he has not specified which condition 
resulted in his retirement.  Unfortunately, the RO did not 
obtain those records prior to its decision concerning the 
veteran's claim for a total rating based on individual 
unemployability.  The Board believes that those records may 
add some insight into the veteran's claim and thus, the claim 
is remanded for the purpose of obtaining those records. 

Additionally, on its face, it appears that the RO is being 
selective with the information it wants to use to 
substantiate its denial and ignoring evidence that helps the 
veteran.  That is, in denying the veteran's claim for service 
connection for degenerative arthritis of the knees, it relied 
on the statements made by the VA doctors concerning the 
disability.  Specifically, when the RO denied the veteran's 
claim for entitlement to service connection for a bilateral 
knee disability, it depended on the opinion proffered by Dr. 
Brown which said that the veteran's knee disability was not 
related to his service-connected low back strain.  However, 
when it addressed the claim for entitlement to a total 
rating, per the record, it appears that the RO virtually 
ignored a statement by the same Dr. Brown [given at the same 
time that he examined the veteran's knees] that stated that 
the veteran was unemployable as a result of his back 
disability.  It did this even though this is in violation of 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In that case, the Court stated that the VA must support its 
medical conclusions on the basis of independent medical 
evidence in the record or through adequate quotation from 
recognized treatises; it may not rely on its own 
unsubstantiated medical judgment to reject expert medical 
evidence in the record, but may reject a claimant's medical 
evidence only on the basis of other such independent medical 
evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination".  Colvin, supra; see Hatlestad II and Thurber, 
both supra; see also 38 U.S.C.A. § 7109 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.901(a), (d) (1998).

In this case, it looks as though the RO has substituted its 
collective judgment for that of the VA doctor [Dr. Brown] in 
that the RO has not provided medical evidence in support of 
its case.  This is contrary to Colvin, and the Board believes 
that it has no choice but to remand the claim for the purpose 
of obtaining additional clarifying medical evidence that 
either endorses the veteran's claim or the decision of the 
RO.

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1998) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the RO, and ultimately 
the Board, has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  The factors involved in evaluating, and rating, 
disabilities of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).

In the appeal before the Board, the veteran's back condition 
[low back strain] is classified under limitation of motion.  
The veteran has claimed that this condition induces pain and 
discomfort.  Based on the instructions given by the Court in 
DeLuca, the RO must discuss the effect of pain on the 
veteran's disability when it issues a determination on a 
disability evaluation.  Since this has not been accomplished, 
the claim is also returned to the RO.

As reported, the veteran suffers from degenerative arthritis 
secondary to low back strain.  He has also been diagnosed as 
having spondylolithesis, right sciatica, and discogenic 
disease.  The only condition that has been service-connected 
is degenerative arthritis of the lumbar segment of the spine.  
Although he has requested service connection for the other 
conditions, benefits for these conditions have been denied.  
Yet, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that, pursuant to the provisions of 38 U.S.C.A. § 1110 
(West 1991)(now West 1991 & Supp. 1998) and 38 C.F.R. § 
3.310(a) (1995)(now 1998), ". . . when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  See Allen v. 
Brown, 7 Vet. App 439 (1995).  The Board believes that a 
determination must be made because this will have a bearing 
on the amount of disability that is assigned to him and may 
increase his combined rating which will determine how his 
claim for a total rating is resolved.

Since this has not been accomplished, in accordance with the 
precepts of Allen, the claim is remanded to the RO for the 
purpose of having the RO determining whether the veteran's 
claimed disabilities of the lower back exist and if they are 
etiologically related to the service-connected degenerative 
arthritis of the lower back.  Additionally, the RO must 
decide whether the degenerative arthritis disability is 
aggravating any existing disability of the lower back.  In 
other words, the RO must judge whether the degenerative 
arthritis condition has caused an increase in the severity of 
any other conditions of the back.

Hence, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The claims folder indicates that the 
veteran applied for and received a 
"medical retirement" from the 
Department of Veterans Affairs.  He has 
claimed that his service-connected back 
disability was the reason for his 
retirement.  The RO should arrange for 
and obtain, if feasible, copies of any 
paperwork pertinent to the veteran's 
medical retirement.  If no paperwork 
exists, it should be so noted in the 
record.

2.  The RO should schedule the veteran 
for an orthopaedic examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  [It is 
recommended that x-ray films of the 
veteran's lumbar segment of the spine be 
accomplished.]  The RO should request 
that the the examining orthopaedist and 
the radiologist render diagnoses of all 
current pathology of the lower back found 
to be present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the lower 
back in accordance with 38 C.F.R. §§ 4.40 
and 4.45 (1998).  

Additionally, if any additional 
disabilities, conditions, or diseases of 
the lower back are discovered upon 
examination, the examiner should so note 
them.  The RO should request that the 
examiner express an opinion as to whether 
any of the additionally discovered 
disabilities are secondary to the 
veteran's service-connected degenerative 
arthritis of the lower back.  The 
examiner should also express an opinion 
as to whether the service-connected 
disability has an effect or has caused 
the other lower back disabilities to 
increase in severity.  A complete 
discussion of all opinions expressed 
should be included on the examination 
report.

The claims folder and this Remand are to 
be made available to the examiner for 
review before the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).
 
Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO must take 
into consideration the precepts of Allen and DeLuca as 
discussed above.  The appellant is given notice that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

